PER CURIAM.
This cause is before us on appeal from a judgment and sentence for first-degree arson. Appellant argues that the trial court erred in denying his motion for discharge under Florida Rule of Criminal Procedure 3.191, the speedy trial rule. We dismiss this appeal, since appellant failed to preserve this issue for appellate review by specific reservation made at the time he entered his plea of nolo contendere. Stanley v. State, 501 So.2d 90, 92 (Fla. 1st DCA 1987); McNamara v. State, 357 So.2d 410, 411 (Fla.1978); Chapin v. State, 427 So.2d 812 (Fla. 5th DCA 1983); Cameron v. State, 291 So.2d 222 (Fla. 4th DCA 1974), writ discharged, 338 So.2d 817 (Fla.1976).
BOOTH, ZEHMER and WOLF, JJ., concur.